Case 3:20-cr-00141-TJC-JRK Document 42 Filed 08/23/21 Page 1 of 1 PageID 179




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

   UNITED STATES OF AMERICA

   v.                                         CASE NO. 3:20-cr-141-TJC-JRK

   ROBERT ARTHUR GINDER
   _________________________________

                       NOTICE OF SCHEDULING HEARING

         TAKE NOTICE that this case is hereby SET for a sentencing hearing

   on September 16, 2021 at 10:00 a.m. 1 before the Honorable Timothy J.

   Corrigan, United States District Judge, in Courtroom No. 10D, Tenth Floor,

   United States Courthouse, 300 North Hogan Street, Jacksonville, Florida.2

   DATED:        August 23, 2021              TIMOTHY J. CORRIGAN
                                              United States District Judge
                                              By: s/ Marielena Diaz
                                                   Courtroom Deputy Clerk
   Copy to:
   Ashley Washington, AUSA
   Mark Rosenblum, Esquire
   U.S. Probation
   U.S. Marshals Service
   Defendant




         1
             The Court has reserved two (2) hours for this hearing.
         2 All persons entering the Courthouse must present photo identification
   to Court Security Officers. Although cell phones, laptop computers, and similar
   electronic devices generally are not permitted in the building, attorneys may
   bring those items with them upon presentation to Court Security Officers of
   proof of membership in The Florida Bar or an Order of special admission pro
   hac vice.
